Action to reform a contract of insurance so as to provide therein for the insured’s; right to change the beneficiary and, as so reformed, for payment of the proceeds; of the policy to plaintiffs, as beneficiaries, in accordance with the nomination for change of beneficiary as accepted by the insurer. Judgment for plaintiffs unanimously affirmed, with costs to plaintiffs-respondents. We reverse finding of fact numbered “ LIV ” and disapprove so much of conclusion* of law numbered *1006“ Eighth ” as reads “ in that she was not the wife of Jacob Kaufman, the insured,” on the ground that there is no competent proof supporting them. No opinion. Present — Hagarty, Johnston, Adel, Taylor and Close, JJ.